EXHIBIT AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT and AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Amendment”), dated as of June 10, 2009, to (i) that certain AMENDED AND RESTATED CREDIT AGREEMENT (as amended, the “Credit Agreement;” capitalized terms used herein without definition herein having the meanings assigned thereto therein), dated as of July 25, 2005 and amended and restated as of March 11, 2009, among ARBY’S RESTAURANT GROUP, INC., a Delaware corporation (“Arby’s Opco Borrower”), ARBY’S RESTAURANT HOLDINGS, LLC, a Delaware limited liability company (“Holdco Co-Borrower”), WENDY’S INTERNATIONAL, INC., an Ohio corporation (“WII Co-Borrower”), WENDY’S
